Citation Nr: 1527099	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-27 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for scars of left lower extremity.

3.  Entitlement to an evaluation higher than 10 percent for scars of left elbow prior to September 1, 2014.

4.  Entitlement to an evaluation higher than 10 percent for scars of the right wrist prior to September 1, 2014.

5.  Entitlement to an evaluation higher than 10 percent for scars of the right wrist and left elbow since September 1, 2014. 

6.  Entitlement to an evaluation higher than 10 percent for residuals, shrapnel wound, middle right thigh to include scar. 

7.  Entitlement to an evaluation higher than 20 percent for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies.

8.  Entitlement to an evaluation higher than 10 percent for residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow.

9.  Entitlement to an evaluation higher than 10 percent for residuals, shrapnel wound, left knee with retained foreign bodies, to include arthritis of the knee.

10.  Entitlement to a compensable evaluation for bilateral hearing loss.

11.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that it has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issues of entitlement to an initial compensable evaluation for scars of left lower extremity, entitlement to an evaluation higher than 10 percent for scars of left elbow prior to September 1, 2014, entitlement to an evaluation higher than 10 percent for scars of the right wrist prior to September 1, 2014, entitlement to an evaluation higher than 10 percent for scars of the right wrist and left elbow since September 1, 2014, and the TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not occupational and social impairment with reduced reliability and productivity.  

2.  Residuals, shrapnel wound, middle right thigh to include scar have not been productive of moderately severe injury to muscle group XIV.

3.  Residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies have not been productive of severe injury to muscle group VIII.  Separate and distinct neurological impairment has not been demonstrated.

4.  Residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow have not been productive of moderately severe injury to muscle group VI. 

5.  Residuals, shrapnel wound, left knee with retained foreign bodies, to include arthritis of the knee have not been productive of moderately severe injury to muscle group XIV.

6.  Audiometric testing revealed no greater than a level I right ear hearing loss, and no greater than a level I left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating higher than 10 percent disabling for residuals, shrapnel wound, middle right thigh to include scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 7805-5314.

3.  The criteria for a rating higher than 20 percent disabling for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 5308-8614.

4.  The criteria for a rating higher than 10 percent disabling for residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 5306.

5.  The criteria for a rating higher than 10 percent disabling for residuals, shrapnel wound, left knee with retained foreign bodies, to include arthritis of the knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 5314.

6.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

PTSD 

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a rating higher than 30 percent for PTSD is not warranted as a disability picture contemplated by a 50 percent rating or higher under Diagnostic Code 9411 has not been demonstrated.  To that end, VA examinations disclose that the Veteran is alert, cooperative and oriented.  There is no evidence of thought disorder, hallucinations, delusions, and/or suicidal or homicidal ideation.  His judgment and insight are generally intact and his grooming and hygiene appropriate.  The Veteran remains married and reports a good relationship with his wife and children.  He also reports having friends.  He is an avid fisher and cooks often with family and friends.  During the April 2013 VA examination it was noted that he appeared to have an active social life.  The evidence summarized above is against a finding that there is occupational and social impairment with reduced reliability and productivity.   

The Board is mindful that the June 2010 VA examiner found that his PTSD symptoms are severe enough to interfere with occupational and social functioning and that the Veteran had reduced reliability and productivity due to PTSD.  The VA examiner also noted that while the Veteran stated that he no longer needed to work the VA examiner was doubtful that he could work without the assistance of his brother in law to run interference for him with others because of his irritability.  

The Board notes, however, that the same examination disclosed that the Veteran had no panic attacks, impairment of thought, memory loss, depression, anxiety and/or illogical speech.  While the VA examiner may have found that the Veteran had reduced reliability and productivity due to PTSD there was no showing of flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term; impaired judgment or abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the April 2013 VA examiner found that the Veteran's symptoms had decreased since his last VA examination and that his disability was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The April 2013 VA examiner also found that his symptoms do not render him unable to secure and maintain substantially gainful employment.  

Although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF scores ranged from 65 to 70 which is indicative of mild symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of no more than a 30 percent rating.  

The Veteran's wife has presented testimony that the Veteran has depression more than 50 percent of the time, short term memory loss, lack of self-control and problems with impulse control.  The Veteran has also reported having irritability, nervousness and rage.  The Board finds that the Veteran and his wife have been competent and credible when reporting his symptoms.  The medical and lay evidence as well as the GAF scores, however, establish that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with reduced reliability and productivity.  Although the Veteran reports memory impairment, panic attacks once a month, sleep disturbance and anxiety, such findings do not warrant a 50 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 30 percent rating and no more.  Stated differently, the medical and lay evidence as well as the global assessment of functioning scores establish that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The manifestations, however, even when accepted as credible, did not establish occupational and social impairment with reduced reliability and productivity.  Neither the lay or credible medical evidence shows his symptoms meet the level required for a 50 percent evaluation or higher. 

Residuals of Shrapnel Wound Middle Right Thigh, Right Wrist, Left Elbow and Left Knee. 

The Veteran appeals the denial of a rating higher than 10 percent for shrapnel wound, middle right thigh to include scar, a rating higher than 20 percent for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies, a rating higher than 10 percent for residuals, shrapnel wound of the left elbow with retained foreign bodies to include arthritis of the elbow and entitlement to a rating higher than 10 percent for residuals, shrapnel wound of the left knee with retained foreign bodies to include arthritis of the knee.  

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) , particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of an evaluation higher than 10 percent for residuals, shrapnel wound, middle right thigh to include scar.  His disability is rated under the criteria of Diagnostic Codes 7805-5314.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 7805 addresses scars, while Diagnostic Code 5314 addresses Muscle Group XIV.  

Initially, the Board notes that there are no service treatment records describing the Veteran's initial shrapnel injuries.  The August 1993 VA examination, however, noted a history of the Veteran being injured in January 1972 when a rocket exploded near him.  He suffered shrapnel wounds to the left elbow, right wrist and left knee.  These were treated with surgical debridement and removal of the shrapnel.  

In February 1994, the RO granted service connection for shrapnel wound, middle right thigh to include scar and assigned a 0 percent rating, effective June 14, 1993.  It was determined that his right thigh disability had slight impairment.  Effective January 21, 2010, he was granted a 10 percent rating, as his disability was found to be moderate.

In January 2010, the Veteran filed a claim for a higher rating for his service-connected shrapnel wound, middle right thigh to include scar.  

In the March 2010 VA examination, the appellant reported having pain, fatigability and weakness of the right thigh.  There was no limited range of motion.  There was no intermuscular scarring and muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Peripheral neuropathy examination was normal for pinpoint, dull, and vibration sensation.  Reflexes were normal and there were no residual of tendon or bone damage.  There was no loss of deep fascia or muscle substance and/or motion of any joint limited by muscle disease or injury.  

The April 2013 disclosed a deep and nonlinear scar of the right thigh which was not unstable or painful.  The scar measured 6.9 X 0.5 centimeters (3.45 square centimeters).  Examination showed that there was full motor strength of the right leg.  Knee flexion was to 110 degrees without evidence of painful motion or additional functional loss following repetitive motion testing.  

Based on the evidence of record, the Board finds against the claim.  To that end, moderately severe wounds consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Here, examination revealed the wound was not through and through, and the evidence shows no intermuscular scarring, normal muscle function, normal peripheral neuropathy examination and no loss of deep fascia or muscle substance.  There is also no motion of any joint limited by muscle disease or injury.  While the Board acknowledges the Veteran's complaints of pain, fatigability and weakness of the right thigh, his symptoms are not shown to be moderately severe.

With regard to consideration of Diagnostic Code 7805, the Board notes that the Veteran's scars do not result in limitation of motion or loss of function.  As the evidence does not show any disabling effects due to the scars themselves, a higher rating is not warranted when considering Diagnostic Code 7805.

The Board has also considered whether a separate compensable rating for scarring resulting from the shell fragment wounds of the right thigh is in order.  Scarring is rated under 38 C.F.R. § 4.118.  Under current diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code7801-7804.  The Veteran's scars are not shown to be unstable or painful, and are less than 6 square inches in size.  As such, the scars are not of the size and/or severity to warrant separate compensable rating.

The Veteran appeals the denial of an evaluation higher than 20 percent disabling for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies.  This disability is rated under the criteria of Diagnostic Codes 5308-8614.  Diagnostic Code 5308 addresses Muscle Group VIII, while Diagnostic Code 8614 addresses paralysis of the musculospiral nerve.  

Under Diagnostic Code 8614 for the major extremity a 30 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a.

In February 1994, the RO granted service connection for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies and assigned a 20 percent rating, effective June 14, 1993.  It was determined that his right wrist disability was moderately severe in impairment.  

In January 2010, the Veteran filed a claim for a higher rating for his service connected residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies.

In the March 2010 VA examination, the appellant reported having pain, fatigability, weakness. numbness and tingling in the thumb area at times.  He claimed picking up things or shaking someone's hand or using the hand too much precipitated this.   Peripheral neuropathy examination was normal for pinpoint, dull, and vibration sensation.  Reflexes were normal and there was no motion of the joint limited by the muscle disease or injury.  There was an overall decrease in hand strength and a decrease in hand dexterity.  There was a 1 cm gap between the right index finger and the proximal transverse crease of hand on maximal flexion of the finger.  There was evidence of pain on repetitive motion but no additional limitation of motion. His range of motion of the long finger, ring finger, little finger and thumb were normal.  There was decreased strength for pushing, pulling, and twisting, and right grip strength level was 4.  He was found to have status post shrapnel injuries to the right flexor pollicis, abductor pollicis and dorsal interosseous muscles. 

The October 2012 VA examination revealed there was some impairment in muscle tonus of the right hand/wrist.  There was indication of consistent loss of power, lowered threshold of fatigue, and fatigue/pain.  Motor strength was reduced to 4/5 for wrist flexion, wrist extension, grip, and pinch.  Light touch sensation was absent in the hand and fingers and reduced in the palmar surface.  There was no muscle atrophy and reflexes were normal.  The VA examiner indicated that there was moderate impairment in the radial nerve region.  

The April 2013 disclosed consistent loss of power, weakness and fatigue, and motor strength that was reduced to 4/5.  Right wrist palmar flexion was to 50 degrees and dorsiflexion to 40 degrees with no evidence of painful motion.  Muscle strength was normal for flexion for the right wrist but there was active movement against some resistance for extension.  There was no muscle atrophy.  

After review of the record, the Board finds against an evaluation higher than 20 percent disabling for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies.  To that end, a severe disability of the muscles is not shown by the record.  A severe muscle disability is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered. 

Here, the evidence shows right wrist pain, loss of power, weakness, fatigue, and reduced motor strength.  Peripheral neuropathy examination, however, was normal for pinpoint, dull, and vibration sensation.  While there was an overall decrease in hand strength and a decrease in hand dexterity, reflexes were normal and there was no motion of the joint limited by the muscle disease or injury.  Range of motion of the long finger, ring finger, little finger and thumb were normal and motor strength was only reduced to 4/5 for wrist flexion, wrist extension, grip, and pinch.  Although light touch sensation was absent in the hand and fingers and reduced in the palmar surface, there was no muscle atrophy.  Given the nature of the injury and the history of the injury, no more than moderately severe disability has been shown.  Accordingly, the Veteran's symptomatology approximates no more than a moderate severe injury to muscle group VIII.  

Furthermore, the Board finds that a higher rating is not warranted for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies under Diagnostic Code 8614.  To warrant a higher rating under DC 8614, the evidence must show moderate incomplete paralysis.  Here, while there is evidence of right wrist pain, loss of power, weakness, fatigue and reduced motor strength, muscle strength was normal for flexion for the right wrist and there was no muscle atrophy.  Also, motor strength was only reduced 4/5, peripheral neuropathy examination was normal for pinpoint, dull, and vibration sensation and reflexes were normal.  There findings are against a showing of moderate incomplete paralysis. 

The Veteran's argues for a separate rating for radial nerve damage residuals of the right wrist.  According to the Veteran, the nerve rating should be separate from the muscle rating as the symptoms are entirely different.  For muscle injuries, regulations prohibit combining rating for muscle and nerve manifestations for the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  

Here, the Veteran's residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies is rated according to the diagnostic criteria that contemplate Muscle Group VIII.  38 C.F.R. § 4.73, DC 5308.  Muscle Group VIII involves the muscles arising mainly from the external condoyle of the humerus: extensors of carpus, fingers, and thumb; supinator.  Its functions involve extension of wrist, fingers, and thumb; abduction of the thumb.  Acknowledging the Veteran's right radial nerve disability, the Board notes the criteria for evaluating radial nerve injuries also contemplates functioning of the wrist, fingers and thumb.  38 C.F.R. § 4.124a, DC 8514 (8614, 8714).  The evidence does not show separate functions affected by the muscle and nerve impairments.  It is also noted that the Veteran's complaints of pain, weakness, numbness and tingling have been considered in determining the severity of his radial nerve damage residuals of the right wrist.  
The Board reiterates that for muscle injuries, regulations prohibit combining rating for muscle and nerve manifestations for the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The evidence does not show separate functions affected by the muscle and nerve impairments.  Thus, separate ratings cannot be awarded.

The Veteran also appeals the denial of an evaluation higher than 10 percent disabling for residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow.  Residuals, shrapnel wound of the left elbow is rated under the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5306 which addresses Muscle Group VI.  

In February 1994, the RO granted service connection residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow and assigned a 10 percent rating, effective June 14, 1993.  This represented a determination that there was moderate damage to Muscle Group VI.  

In January 2010, the Veteran filed a claim for a higher rating for his service connected residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow.

The March 2010 VA examination disclosed a medical history of shrapnel injury that was not a through and through injury.  While the left arm was paralyzed for two months, the muscle tendon and nerve injury had physical therapy and full intervention of the nerve resolved.  There were symptoms of pain, fatigability and weakness of the arm but no decreased coordination and/or uncertainty of movement.  The peripheral neuropathy examination was normal for pinpoint, dull, and vibration sensation.  Reflexes were normal and there were no residuals of tendon or bone damage.  There was no loss of deep fascia or muscle substance.  There was no intermuscular scarring and muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Examination revealed the left elbow had 0 to 125 degrees of range of motion with no pain or weakness. 

The April 2013 VA examination disclosed constant numbness from the elbow into the hand.  Muscle strength of the elbow was 5/5.  There was flexion to 130 degrees and extension to 0 degrees with evidence of pain with extension.  Following repetitive motion testing, there was less movement than normal and pain on movement.  While there was scarring, the examiner noted that the scars were not painful and/or unstable nor were they greater than 39 square cm (6 square inches).  The September 2014 VA examiner reviewed the claims file and opined that the arthritis was at least as likely as not caused by the shrapnel injury.

In this case, the Board finds that a rating higher than 10 percent is not warranted for residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow under Diagnostic Code 5306.  To warrant a higher, 30 percent rating under Diagnostic Code 5306, the evidence must show moderately severe muscle injury.  In this case, the Board finds that the shell fragment wounds were not equivalent to a through and through deep penetrating wound requiring debridement and resulting in prolonged infection or sloughing, and intermuscular scarring. There is no showing of loss of deep fascia or muscle substance.  The scarring in this case is without pain and instability.  Hence, based on the foregoing, the Board finds that a rating in excess of 10 percent for residuals, shrapnel wound, left elbow is not warranted.  With regard to scarring of the left elbow, the Board notes that the Veteran is separately rated for scars of left elbow which is addressed in the remand portion of this decision.  

The Board further finds against a rating higher than 10 percent for residuals, shrapnel wound, left knee with retained foreign bodies, to include arthritis of the knee.  This disability is rated under the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5314 which addresses Muscle Group XIV.  

In February 1994, the RO granted service connection for residuals, shrapnel wound, left knee with retained foreign bodies, to include arthritis of the knee and assigned a 10 percent rating, effective in June14, 1993.  The 10 percent rating represented a determination that there was moderate damage to Muscle Group XIV.  

In January 2010, the Veteran filed a claim for a higher rating for his service connected residuals, shrapnel wound, left knee with retained foreign bodies, to include arthritis of the knee. 

During the March 2010 VA examination, the Veteran complained of left knee pain.  The peripheral neuropathy examination was normal for pinpoint, dull, and vibration sensation.  Reflexes were normal and there were no residuals of tendon or bone damage.  There was no loss of deep fascia or muscle substance.  Muscle strength was rated at a 4 for group 10, 11, and 12 muscles of the left foot and leg.  There was no intermuscular scarring and muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Range of motion for the left knee was to130 with pain.  Examination disclosed scarring just below the left knee laterally.  There was no skin breakdown over the scar, inflammation, edema, keloid formation and/or reports of pain.  The scar was 1cm x 3cm at maximum.  

The April 2013 VA examination disclosed full motor strength in the knee.  Flexion of the knee was to 120 degrees and knee extension to 5 degrees without evidence of painful motion.  Following repetitive motion testing, there was additional loss of flexion to 105 degrees due to fatigue.  Muscle strength of the left knee was normal 

Based on the evidence above the Board finds that a higher rating is not warranted given that a moderately severe injury to muscle group XIV is not shown.  A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The evidence is devoid of a showing of such.  Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

Rather, VA examinations have shown no loss of deep fascia or muscle substance, no intermuscular scarring, normal muscle function and muscle strength.  Given the nature of the injury and the history of the injury, no more than moderate disability has been shown.  Accordingly, the Veteran's symptomatology more closely approximates a moderate injury to muscle group XIV.

The Board has considered Diagnostic Code 5260 and the provisions of DeLuca, supra, and notes that, VA examinations reveal left knee flexion limited to at most 105 degrees even when considering fatigue.  While the Veteran complains of knee pain and fatigue, these findings provide no basis for assigning a higher rating for the left knee disability on the basis of limited flexion.  With regard to scarring of the left knee, the Board notes that the Veteran is separately rated for scars of the left lower extremity which is addressed in the remand portion of this decision.  

Hearing Loss

The Veteran's service connected bilateral hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 
 
Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 
 
Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 
 
A March 2010 VA audiological evaluation revealed an average right ear pure tone loss of 31.25 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 45 decibels with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

A March 2013 VA audiological evaluation revealed an average right ear pure tone loss of 37.5 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 48.25 decibels with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

As shown above, the VA audiometric examinations support a noncompensable rating for bilateral hearing loss and no more during this period of time.  Furthermore, during this time the appellant did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in either ear.  Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.
 
The Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Moreover, the functional impairment caused by this disorder was noted in the March 2010 VA examination when he reported that that he could not hear if a person has their back to him when speaking to him.  Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

All Rating Claims 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, weakness and numbness.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional and mobility limitations caused by his disabilities.  The Board finds, however, that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  Accordingly, the claims are denied.
 
As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports his disabilities cause difficulties with standing and holding things.  The Board notes, however, that the manifestations of his disabilities to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the left knee, right thigh, right wrist and left elbow disabilities, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.


ORDER

Entitlement to an initial evaluation higher than 30 percent for PTSD is denied. 

Entitlement to an evaluation higher than 10 percent for residuals, shrapnel wound, middle right thigh to include scar is denied.  

Entitlement to an evaluation higher than 20 percent for residuals, shrapnel wound, right wrist with injury to radial nerve and retained foreign bodies is denied.  

Entitlement to an evaluation higher than 10 percent for residuals, shrapnel wound, left elbow with retained foreign bodies, to include arthritis of the elbow is denied.  

Entitlement to an evaluation higher than 10 percent for residuals, shrapnel wound, left knee with retained foreign bodies, to include arthritis of the knee is denied.  

Entitlement to a compensable evaluation for a bilateral hearing loss is denied.  


REMAND

The Veteran appeals the denial of an initial compensable evaluation for scars of the left lower extremity.  In a July 2010 rating decision, he was granted service connection for scars of the left lower extremity and assigned an effective date of January 21, 2010.  These scars were held to be noncompensable at that time and were associated with the shell fragment wound residuals of the left knee.  Recent studies have suggested tenderness in the knee area, and it is unclear whether that includes these scars which were located below the knee.  As such, further examination is indicated, and these scars have been broken out as a separate issue for review.  After the development requested above is completed, the RO should then consider the issues of entitlement to an initial compensable evaluation for scars of  the left lower extremity, entitlement to an evaluation higher than 10 percent for scars of left elbow prior to September 1, 2014, entitlement to an evaluation higher than 10 percent for scars of the right wrist prior to September 1, 2014 and entitlement to an evaluation higher than 10 percent for scars of the right wrist and left elbow since September 1, 2014 under the appropriate rating criteria.  

Also, the Veteran appeals the denial of TDIU.  In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that a VA examination is necessary before the issue of entitlement to TDIU can be decided.  In this regard, the Veteran has expressed difficulty maintaining employment because of his service connected disabilities.  As he has not been afforded a VA examination that addresses the single and/or cumulative effect that his service connected disabilities have on his ability to maintain employment, a remand for such an examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an examination of the scars remaining at issue, to include whether those around the left knee, and on the lower extremity are the cause of tenderness at the knee, or whether they are essentially asymptomatic.

2. Thereafter, schedule the Veteran for a VA examination(s) to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The claims folder must be made available to the examiner(s) for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  All functional impairment caused by service connected disorders should be set out.

3. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


